Case 1:17-cv-01654-MSK-NRN Document 131 Filed 01/25/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-01654-MSK-NRN

   SAUNDERS-VELEZ,

   Plaintiff,

   v.

   COLORADO DEPARTMENT OF CORRECTIONS (CDOC),
   TRAVIS TRANI, in his official capacity as Director of Prisons,
   MIKE ROMERO, in his official capacity as Colorado Territorial Correctional
   Facility Warden,
   RICK RAEMISCH, in his official capacity as Executive Director of Colorado
   Department of Corrections,
   RYAN LONG, in his official capacity as Denver Reception and Diagnostic Center
   Warden,
   KELLIE WASKO, in her official capacity as Deputy Executive Director of Colorado
   Department of Corrections,
   DENVER RECEPTION AND DIAGNOSTIC CENTER (DRDC), and
   THE COLORADO TERRITORIAL CORRECTIONAL FACILITY (CTCF),

   Defendants.
                JOINT STIPULATED MOTION TO STAY PROCEEDINGS

          The Parties, through their counsel, respectfully submit the following

   Stipulated Joint Motion to Stay Proceedings. In support thereof, the Parties state

   as follows:

                         CERTIFICATE OF CONSULTATION

          Pursuant to D.C.COLO.LCivR 7.1(A), the parties met and conferred

   regarding the subject matter of this Motion. The Parties jointly seek the relief

   requested herein.




                                             1
Case 1:17-cv-01654-MSK-NRN Document 131 Filed 01/25/19 USDC Colorado Page 2 of 5




         1.     Plaintiff is a transgender offender currently incarcerated within the

   Colorado Department of Corrections (CDOC) and has brought claims against the

   Defendants for alleged violations of Plaintiff’s constitutional rights under the

   Fourth and Eighth Amendments and a conspiracy claim under 42 U.S.C. § 1985(2).

         2.     Discovery is currently set to close on January 31, 2019. See Doc. No.

   64.

         3.     The Parties have been actively engaged in discovery and depositions.

         4.     However, with a change in administration due to the recent elections,

   the Parties believe that it will be fruitful to explore the possibility of settlement in

   this case prior to taking the final eight depositions and completing the remaining

   discovery.

         5.     Therefore, the Parties jointly seek a brief stay, up to and including

   February 14, 2019, so that the Parties may engage in discussions to determine if

   settlement is possible in this matter. To aid in the negotiation process, the Parties

   agree that Defendants have until Monday, January 28, 2019, to disclose their

   expert report.

         6.     The Parties would then propose that they be given until February 14,

   2019, to file a joint status report indicating whether they believe further

   negotiations will be fruitful or whether the Parties wish the Court to set a new

   discovery cut-off date and a new deadline to file dispositive motions so that the

   Parties can complete the remaining discovery and set the remaining depositions.




                                               2
Case 1:17-cv-01654-MSK-NRN Document 131 Filed 01/25/19 USDC Colorado Page 3 of 5




         7.     The request herein is not made for the purpose of delay and no party

   will be prejudiced by a stay in proceedings.

         8.     There has not been a final pretrial conference set, and thus, the brief

   stay will not impact the setting of the final pretrial conference. In addition, there is

   no trial date set in this matter, meaning the trial date will not be impacted by the

   requested delay.

         WHEREFORE, the Parties jointly request, upon good cause shown, that the

   Court grant a brief stay until February 14, 2019, at which time the Parties will file

   a joint status report indicating whether they believe further negotiations are

   necessary or whether the Parties wish the Court to set a discovery cut-off date and a

   new deadline to file dispositive motions so that Parties can complete the remaining

   discovery and set the remaining depositions.




                                              3
Case 1:17-cv-01654-MSK-NRN Document 131 Filed 01/25/19 USDC Colorado Page 4 of 5




   Respectfully submitted this 25th day of January, 2019.


                                                PHILIP J. WEISER
                                                Attorney General


    s/ Paula Greisen                            s/ Chris W. Alber
    Paula Greisen                               CHRIS W. ALBER
    Meredith A. Munro                           Senior Assistant Attorney General
    King & Greisen, LLP                         JACK D. PATTEN, III
    1670 York Street                            Senior Assistant Attorney General
    Denver, CO 80206                            ANN LUVERA
    greisen@kinggreisen.com                     Assistant Attorney General
    munro@kinggreisen.com                       Colorado Department of Law
                                                Civil Litigation and Employment Law Section
                                                Ralph L. Carr Colorado Judicial Center
                                                1300 Broadway, 10th Floor
                                                Denver, Colorado 80203
                                                Telephone: (720) 508-6612 or 6592
                                                Facsimile: (720) 508-6032
                                                Email: chris.alber@coag.gov
                                                        jack.patten@coag.gov
                                                        ann.luvera@coag.gov




                                           4
Case 1:17-cv-01654-MSK-NRN Document 131 Filed 01/25/19 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I certify that on this 25th day of January, 2019 I electronically filed the

   foregoing Joint Stipulated Motion to Stay Proceedings with the Clerk of Court using

   the CM/ECF system which will send notification of such filing to the following email

   addresses:

         Paula Greisen                                      Courtesy Copy To:
         Meredith A. Munro                                  Adrienne Jacobson, CDOC
         King & Greisen, LLP
         1670 York Street
         Denver, CO 80206
         greisen@kinggreisen.com
         munro@kinggreisen.com

         Lynly Egyes
         Transgender Law Center-Brooklyn
         594 Dean Street, Suit 47
         Brooklyn, NY 11238
         lynly@transgenderlawcenter.org

         Shawn Thomas Meerkamper
         Transgender Law Center
         P.O. Box 70976
         Oakland, CA 94621
         shawn@transgenerlawcenter.org

         Counsel for Plaintiff


                                                        s/ Chris W. Alber




                                              5
